DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The word “less” following the term “black matrix” all occurrences is confusing.  It is unclear what is less and what it is less than. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20060119758 A1 (Chai; Chong-Chul et al.) in view of CN 107844008 A (Li, Qian-qian et al.)


    PNG
    media_image1.png
    794
    417
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    618
    345
    media_image2.png
    Greyscale
    

    PNG
    media_image3.png
    444
    684
    media_image3.png
    Greyscale

Per claims 1, 8-9, and 16-17, Chai teaches a liquid crystal display panel comprising an array substrate [110], a color filter substrate disposed opposite to the array substrate [210], and a liquid crystal layer disposed between the array substrate and the color filter substrate [3]; wherein the array substrate comprises: a plurality of scan lines [121]; a plurality of data lines disposed across the plurality of scan lines [171]; a plurality of pixel units defined by the plurality of the scan lines and the plurality of the data lines [the pixel is defined by space between adjacent data lines and adjacent scan lines], a plurality of pixel electrodes disposed in the plurality of pixel units [190]; and a plurality of black matrix less (DBS) common electrode lines disposed above the plurality of data lines [88, see figure 4], wherein a width of each of the DBS common electrode lines is greater than a width of each of the data lines [see figure 1]; wherein a portion of each of the DBS common electrode lines located at a periphery of each of the pixel units [see figure 1] is electrically connected to a common electrode layer of the color filter substrate [270], and a portion of each of the DBS common electrode lines located inside each of [see common electrode lines 131].  
Chai lacks the pixel electrodes having a square shaped pattern.  However it was a matter of common knowledge to form square pixel electrodes in order to form a square display panel or increase pixel density.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Chai lacks the shielding electrode 88 connected to the common electrode formed on the color filter substrate.  However, at paragraph 0074, Chai does teach that the shielding electrode 88 is supplied with a common voltage and Li teaches supplying the shielding electrode 131 with the same voltage as the common electrode.  See Li’s paragraph 0052-0056.  Furthermore, was common knowledge to couple array substrate common electrodes with color filter substrate common electrode to maintain a common voltage for all connected electrodes on both the upper and lower substrates.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Li with Chai. 
Per claims 2 and 10, Chai in view of Li teaches the liquid crystal display panel according to claim 1, wherein a material of the DBS common electrode lines is indium tin oxide [see paragraph 0063].  
Per claims 3 and 11, Chai in view of Li teaches the liquid crystal display panel according to claim 1.   Chai lacks a gold ball is disposed between the portion of each of the DBS common electrode lines located at a periphery of each of the pixel units and the common electrode layer of the color filter substrate to achieve an electrical connection therebetween.  However, common knowledge teaches using gold ball to couple electrodes on the lower substrate to the upper substrate.  Simplified manufacturing and improved electrical connections between the opposing 
Per claims 4 and 12, Chai in view of Li teaches the liquid crystal display panel according to claim 1, wherein the pixel units each are divided into a main pixel region [190b] and a sub-pixel region [190a].  
Per claims 5 and 13, Chai in view of Li teaches the liquid crystal display panel according to claim 4, wherein the main pixel region comprises a main thin film transistor [see figure 1] and a main pixel electrode [190a], a gate of the main thin film transistor is connected to the scan line [124], a source of the main thin film transistor is connected to the data line [173], and a drain of the main thin film transistor is connected to the main pixel electrode [175].  
Per claims 6 and 14, Chai in view of Li the liquid crystal display panel according to claim 4, wherein the sub-pixel region comprises an auxiliary thin film transistor [see figure 1], an auxiliary pixel electrode [190a]; wherein a gate of the auxiliary thin film transistor is connected to the scan line [124], a source of the auxiliary thin film transistor is connected to the data line [173], a drain of the auxiliary thin film transistor is connected to the auxiliary pixel electrode [175].  Chai lacks, but Li teaches, a source of the shared thin film transistor, a gate of the shared thin film transistor is connected to the scan line, and a drain of the shared thin film transistor is connected to the common electrode line.  See Li’s figure 4 above.  Improved gray scale would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Li with Chai.
Per claims 7 and 15, Chai in view of Li teaches the liquid crystal display panel according to claim 1, wherein the array substrate comprises a first metal layer and a second metal layer, wherein the common electrode lines of the array substrate are located in the first metal layer, and [see figure 4, the data line layer and the shielding layer].  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/            Primary Examiner, Art Unit 2871